DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2019 and 05/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luten et al (U.S. PGPub No. 2017/0320441).
Regarding claim 1, Luten teaches a display system (Fig 1) for a vehicle comprising: a display device (10) disposed inside a passenger compartment of the vehicle (para 0021 lines 1-3), wherein the passenger compartment is configured to receive light from a first polarization filter (Fig 2, 52) disposed on a light-transmissive panel of the vehicle (para 0021 lines 5-8; front windshield) and oriented in a first orientation (Fig 5, P1) and the display device is configured to display video data from a display screen (para 0038 lines 2-8), the display device comprising: an electro-optic element (Figs 1-3 and 5; 26) comprising a plurality of substrates (Fig 3A; 70,86); and a second polarization filter (Fig 2, 56) disposed on at least one of the plurality of substrates; 
Regarding claim 2, Luten teaches wherein the light-transmissive panel comprises a window of the vehicle (para 0021 lines 5-8; the front windshield).
Regarding claim 3, Luten teaches wherein the second polarization layer comprises a thin film or coating (para 0022). 
Regarding claim 4, Luten teaches wherein the plurality of substrates comprises a first substrate (Fig 3A, 70) comprising a first surface (74) and a second surface (78), and a second substrate (86) comprising a third surface (90) and a fourth surface (94), and wherein the electro-optic element (26) comprises an electro-optic medium (114) disposed between the first substrate and the second substrate.
Regarding claim 5, Luten teaches wherein the second polarization filter is disposed on at least one of the first surface, the third surface, and the fourth surface of the plurality of substrates (Fig 2, 56; disposed on first surface).
Regarding claim 6, Luten teaches further comprising a transflective coating disposed on the third surface of the electro-optic element (Fig 3A, 98; para 0026 lines 27-36).
Regarding claim 7, Luten teaches wherein the display device comprises a backlight (Fig 2, 44) and a liquid crystal element (50).
Regarding claim 8, Luten teaches wherein the display device further comprises a third polarization filter oriented in a third orientation and disposed between the backlight and the liquid crystal element (para 0022).
Regarding claim 9, Luten teaches wherein the display device further comprises a fourth polarization filter oriented in a fourth orientation and disposed between the liquid crystal element and the electro-optic element (para 0022).

Regarding claim 11, Luten teaches wherein the fourth orientation of the fourth polarization filter is arranged parallel to the second orientation of the second polarization filter (Fig 5; para 0022). 
Regarding claim 12, Luten teaches wherein the first polarization filter and the second polarization filter comprise reflective polarizers (para 0022 lines 1-2).
Regarding claim 13, Luten teaches wherein the first polarization filter and the second polarization filter comprise transmissive polarizers (Fig 5; para 0022).
Regarding claim 14, Luten teaches a method for displaying visual information (para 0038 lines 2-8) on a display (Fig 1, 10) disposed in a passenger compartment of a vehicle (para 0021 lines 1-3), the method comprising: receiving filtered light comprising a first polarization (Fig 2, 52) in the passenger compartment from a light-transmissive panel (para 0021 lines 5-8; front windshield); receiving the filtered light (Fig 5A; 18) of the first polarization (P1) at a display surface (14) of a display device (10) in the passenger compartment; transmitting the filtered light having the first polarization through a first polarization filter of an electrochromic element (26) of the display; reflecting the filtered light from a mirror element of the display as reflected light (Fig 5, P2; para 0025); and inhibiting the transmission of the reflected light into the passenger compartment by blocking the reflected light with the first polarization filter (Fig 5, para 0025; para 0037-0038). 
Regarding claim 15, Luten teaches generating display light having the first polarization depicting the visual information; and transmitting the display light through the electrochromic element and the second polarization filter for display in the passenger compartment (Fig 5; para 0025; para 0037-0038). 

Regarding claim 17, Luten teaches a display system (Fig 1) for a vehicle comprising: a light-transmissive panel (para 0021 lines 5-8; front windshield) of the vehicle comprising a first polarization filter (Fig 2, 52) oriented in a first orientation (Fig 5. P1); a display device (10) disposed inside a passenger compartment of the vehicle (para 0021 lines 1-3) and configured to display video data on a display screen (para 0038 lines 2-8), the display device comprising: an electro-optic element (Fig 1-3 and 5; 26) comprising: a first substrate (Fig 3A, 70) comprising a first surface (74) and a second surface (78); and a second substrate (86) comprising a third surface (90) and a fourth surface (94); and an electro-optic medium disposed (114) between the first substrate and the second substrate; and a second polarization filter (Fig 2, 56; disposed on element 26 where the first, third and fourth surfaces are located) disposed on at least one of the first surface, the third surface and the fourth surface; wherein the second orientation (Fig 5, P2) is arranged parallel to the first orientation (P1). 
Regarding claim 18, Luten teaches wherein the light-transmissive panel comprises a window of the vehicle (para 0021 lines 5-8; the front windshield).
Regarding claim 19, Luten teaches wherein the display device is configured to generate display light polarized at a third orientation, wherein the third orientation is parallel to the first orientation and the s second orientation (Fig 5; para 0022-0023).
Regarding claim 20, Luten teaches wherein the first polarization filter and the second polarization filter comprise reflective polarizers or transmissive polarizers (para 0022).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249.  The examiner can normally be reached on Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        6/18/2021